Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 6, 8-10, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 2007/0156019). 

3.	Addressing claims 1 and 10, Larkin discloses a system for generating a manual input on a shape sensing fiber, comprising (see Figs. 4, 6, 8):
a shape sensing enabled device including: one or more shape sensing optical fibers (see [0042], Figs. 2, 4 and 10; the fiber optic 220);
an input device, which is configured on a portion of the one or more shape sensing optical fibers, such that a change optical shape sensing data is In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device; examiner interprets limitation “the change is distinguishable from other shape sensing data and generates an input signal” as the change in fiber optic light reflection and Bragg refraction index when the fiber optic is bend or twist by the servo controller cause strain in the fiber optic; each bend and twist cause a different strain which cause a different distinguishable light reflection and Bragg refraction index detect by the sensor and the sensor output signal; the sensor output signal by Larkin is the generated input signal; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); input device configure on a portion of shape sensing device is a designer choice);
a processor system configured to receive the input signal and perform an action responsive to the input signal (see Fig. 8, abstract and [0017]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system has a processor);
a system comprising: a shape sensing enabled device including: one or more shape sensing optical fibers (see [0042], Figs. 2, 4 and 10; the fiber optic 220);
an input device, which is configured on a portion of the one or more shape sensing optical fibers, such that a change optical shape sensing data is associated with input device, the change in the optical shape sensing data’s being generated by a user using the input device, wherein the change is distinguishable from other shape sensing more-shape-sensing- optical fiber (see Figs. 2-4, [0102] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device to make change to the optical shape sensing data; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the input device is on a portion of the shape sensing optical fibers to bend/twist it; also In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device; examiner interprets limitation “the change is distinguishable from other shape sensing data and generates an input signal” as the change in fiber optic light reflection and Bragg refraction index when the fiber optic is bend or twist by the servo controller cause strain in the fiber optic; each bend and twist cause a different strain which cause a different distinguishable light reflection and Bragg refraction index detect by the sensor and the sensor output signal; the sensor output signal by Larkin is the generated input signal; Larkin’s sensors sense the change in reflection and Bragg refraction index cause by the strain to the optical fiber result of bend and twist of optical fiber; different strain, different reflection and refraction index is the distinguishable change of data; also see [0048-0058]; especially [0054]); In re Kuhle,
a processor (see Fig. 8, abstract and [0017]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system has a processor);
memory coupled to the processor, the memory comprising: instructions, which when executed by the processor, are configured to interpret optical signals from the one or more shape sensing optical fibers, wherein the optical signals include an input signal generated by a user by changing the one or more shape sensing optical fibers, and other shape sensing data (see Figs. 2-4, [0102], [0106] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device; the sensors 1 and 2 output shape sensing data; basically the input to bend the fiber; the sensors sensing the fiber is bend at a certain position and output feedback); 
wherein the input device is configured such that triggering of a change in the input device while the shape sensing enabled device is at least partially disposed within a subject changes the aspect of the one or more shape sensing optical fibers to generate the input signal, wherein the input signal is distinguishable from the other shape sensing data (see Figs. 2-4, [0102] and [0111], the servo controller is the input device use to steer/bend/twist the fiber optic and the medical device; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that minimally invasive surgical system involve having a portion of the shape sensing optical fibers disposed within a human body);
wherein the processor and memory are configured to receive the input signal and perform an action responsive to the input signal (see Fig. 8, abstract, [0017] [0106]; sense position and provide feedback to the control system (processor and memory) for adjust the medical device and shape sensing device position).

4.	Addressing claims 2, 6, 8-9 and 14, Larkin discloses:
wherein the shape sensing enabled device includes a medical device (see Fig. 2 and [0043]; instrument 200);
wherein the input device includes a mechanism configured to generate the change of the one or more shape sensing optical fibers distinguishable from the other shape sensing data (see Figs. 2-6; the servo controller; control system change the shape of the shape sensing optical fibers and the sensors detect the change/bend); 
a feedback device to indicate to a user when the input signal has been received (see Fig. 8);
wherein the feedback device generates one or more of acoustic, vibratory, visual and temperature feedback (see [0004] and [0036]; haptic/tactile feedback is vibratory).

Addressing claim 26, the device of claims 1-2, 6, 8-10 and 14 perform the method of claim 26 therefore claim 26 are being rejected for the same reason as claims 1-2, 6, 8-10 and 14.

s 3-5, 7, 11-13, 15, 24-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 2007/0156019), in view of Swann et al. (US 2007/0227544) and further in view of Hoffart et al. (US 5,796,905). 

6.	Addressing claims 3-5, 11-13 and 24-25, Larkin does not disclose feedback device as color band diodes, or texture bands or stiffness bands are designer choices as seen in applicant’s specification paragraphs [0018], [0036] and [0039] (designer can choose color diodes bands, or passive color bands or stiffness bands or texture bands, designer could choose numerous type of feedback bands). Swann discloses feedback device as color bands or other markings on the instrument (other markings are texture bands) (see [0121]). Hoffart discloses feedback device as color marking (see abstract and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larkin to have feedback device as color bands or other markings on the instrument as taught by Swann and Hoffart because help provide visual feedback to aid the physician (see Swann’s paragraph [0121]; see Hoffart’s col. 1, lines 34-51; use color for identification of the optical fibers when using many optical fibers). 

7.	Regarding claims 7 and 15, Larkin in view of Swann and Hoffart discloses a display for rendering a representation of each shape sensing enabled device thereon, such that activating the input device of an active shape sensing enabled device causes an effect to distinguish the active shape sensing enabled device from other shape enabled device on the display (see Larkins’s Fig. 1, [0035], [0037], [0042], [0076]; using 

8.	Addressing claims 27 and 29, the device of claims 3-5, 7, 11-13 and 15 perform the method of claims 27 and 29 therefore claims 27 and 29 are being rejected for the same reason as claims 3-5, 7, 11-13 and 15.

Response to Arguments

Applicant's arguments filed 08/31/21 have been fully considered but they are not persuasive. Applicant argues Larkin does not disclose "change being distinguishable from other shape sensing data, or the generation of an input signal". Applicant's argument is not persuasive because Larkin discloses this limitation (see Figs. 2-4, [0048-0058], [0102] and [0111]). The servo controller band and twist the optical fiber. The bend and twist in the optical fiber is the change being distinguishable from other shape sensing data. This change by bending and twisting of the optical fiber is sense by the bend sensors as light reflection and Bragg refraction index. The sensors produce . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793